DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–10 and 12–16 is/are pending.
Claim(s) 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1 and 10.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–10 and 12–16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 10 and 12–15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–10 and 12–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisermann et al. (WO 2018/065580 A1; see English language equivalent, US 2019/0221798 A1; hereinafter Eisermann).
Regarding claim 1, Eisermann discloses a battery module (10, [0092]) comprising:
a battery stack (100) formed by stacking a plurality of battery cells (110) respectively including electrode tabs (111, 112, [0096]); and
bus bar assemblies (200) located on sides of the battery stack (100, [0100]),
the bus bar assemblies (200) electrically connecting the plurality of battery cells (110) to each other through the electrode tabs (111, 112; [0096]),
wherein the electrode tabs (111, 112) are drawn out from the side of the battery stack (100, [0096]),
wherein at least one of the bus bar assemblies (200, [0100]) comprises:
a bus bar support (210) including an insertion portion (212, [0101]); and
a bus bar (220) disposed on an outer surface of the bus bar support (210, [0110]),
the bus bar (220) including a bus bar hole (220a1, [0108]);
wherein the bus bar support (210) is extended downward and bent towards an outside of the bus bar support (210, [0103]), and
a lower side of the bus bar support (210) is positioned below the bus bar (220, [0108]),
wherein the insertion portion (212) is opened downward so that the electrode tab (111, 112) is inserted into the insertion portion (212) and the bus bar hole (220a) sequentially (FIG. 4B, [0113]).

    PNG
    media_image1.png
    543
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1125
    1781
    media_image2.png
    Greyscale

1Reference character 220a designating a bus bar hole has been added by the Office in order to aid in the understanding of Eisermann.
Regarding claim 2, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein, when the bus bar assembly (200) slides down to the electrode tabs (111, 112), each of the electrode tabs (111, 112) is inserted and held in each of the insertion portions (212, [0113]).
Regarding claim 3, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar supports (210) comprises a support groove (212a2) connected with the bus bar hole (FIG. 3B, [0108]), and
the bus bar hole (220a) and the support groove (212a) are elongated in an up-down direction (FIG. 3B, [0108]).
2Reference character 212a designating a support groove have been added by the Office in order to aid in the understanding of Eisermann.
Regarding claim 4, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the insertion portion (212) is positioned below the support groove (212a, [0108]).
Regarding claim 5, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar (220) comprises a convex portion (223) being convex protruding away from the battery stack (100, [0107]),
wherein a lower side of the bus bar hole is formed in the convex portion (223, [0107]).
Regarding claim 6, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein both longitudinal ends of the bus bar hole in each of the plurality of bus bars (220) are formed to be blocked (FIG. 3B, [0108]).
Regarding claim 7, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the insertion portion is formed with a width decreased toward inside the support groove from a lower end thereof on a side in which the electrode tab enters so as to guide an entry of the electrode tab (111, 112; [0108]).
Regarding claim 8, Eisermann discloses all claim limitations set forth above and further discloses a battery module, further comprising:
an upper assembly (140) disposed on an upper side of the battery stack (100, [0098]), and
the bus bar assembly (200) is integrally formed with the upper assembly (140, [0116]).
Regarding claim 9, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein the bus bar assembly (200) is bound with a cooling plate (120, [0119]).
Regarding claim 16, Eisermann discloses all claim limitations set forth above and further discloses a battery module:
wherein an upper cover (140) is disposed on an upper side of the battery stack (100, [0098]),
wherein a front cover (130) and a rear cover (130) are disposed on sides of the battery stack (100) in the direction in which the battery cells (111) are stacked (FIG. 2, [0098]).
Regarding claim 10, Eisermann discloses a method of manufacturing a battery module comprising:
stacking a plurality of battery cells (110) to form a battery stack (100, [0096]),
each of the plurality of battery cells including electrode tabs (111, 112) to form the battery stack (100, [0096]); and
disposing bus bar assemblies (200) on sides of the battery stack (100, [0100]),
wherein the electrode tabs (111, 112) are drawn out from the sides of the battery stack (100, [0096])
wherein at least one of the bus bar assemblies (200, [0100]) comprises:
a bus bar support (210) including an insertion portion (212, [0101]); and
a bus bar (220) disposed on an outer surface of the bus bar support (210, [0110]),
the bus bar (220) including a bus bar hole (220a, [0108]);
wherein the bus bar support (210) is extended downward and bent towards an outside of the bus bar support (210, [0103]), and
a lower side of the bus bar support (210) is positioned below the bus bar (220, [0108]),
wherein the insertion portion (212) is opened downward so that the electrode tab (111, 112) is inserted into the insertion portion (212) and the bus bar hole (220a) sequentially (FIG. 4B, [0113]).
Regarding claim 12, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the battery module (10) comprising an upper assembly (140) configured to disposed on an upper side of the battery stack (100, [0116]),
wherein the bus bar assembly (200) is extended downward from the upper assembly (140) and integrally formed with the upper assembly (140, [0116]),
wherein the bus bar assembly (200) is disposed on the sides of the battery stack (100, [0116]).
Regarding claim 13, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein when the bus bar assembly (200) is disposed on the side of the battery stack (100), each of the electrode tabs (111, 112) slides into the insertion portion (212) and the bus bar hole sequentially (FIG. 4B, [0118]).
Regarding claim 14, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the bus bar assemblies (200) and the battery stack are connected (100) to each other (FIG. 4C, [0119]),
the connected bus bar assemblies (200) and the battery stack (100) are placed on a cooling plate (120, [0119]), and
the bus bar assemblies (200) and the cooling plate (120) are bound to each other by a first fastening member (FIG. 4C, [0059]).
Regarding claim 15, Eisermann discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein an upper cover (140) is disposed on an upper side of the battery stack (100, [0098]),
a front cover (130) and a rear cover (130) are disposed on both sides of the battery stack (100) in the direction in which the battery cells (110) are stacked (FIG. 2, [0098]), and
the front cover (130) and the rear cover (130) are bound with the cooling plate (120) by a second fastening member (FIG. 2, [0059]), and
the front cover (130) and the rear cover (130) are bound with the upper cover (140) by a third fastening member (FIG. 2, [0059]).

Response to Arguments
Applicant's arguments with respect to Choi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Eisermann have been fully considered but they are not persuasive.
Applicants argue the bus bar support 210 is not bent towards an outside of the bus support 210 (P12/¶3). The bus support 210 includes several portions that are bent towards an outside of the bus support 210 as illustrated in FIG. 3A above. Therefore, the bus bar support 210 is bent towards an outside of the bus support 210.
Applicants argue the bus support 210 cannot align a part of the electrode tab to be inserted into the bus bar 220 (P12/¶4). It is noted that the features upon which applicant relies (i.e., the bus support aligns a part of the electrode tab to be inserted into the bus bar) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Eisermann discloses the chamfered end regions 212 of the bus bar support 210 align part of the electrode tab to be inserted into the bus bar 220 (e.g., [0013], [0017], [0055]). Therefore, the bus support 210 can align a part of the electrode tab to be inserted into the bus bar 220.
Applicants argue Eisermann fails to teach or suggest all of the features of independent claim 1 (P14/¶3). Eisermann teaches and suggests all of the features of independent claim 1 as detailed above.
Applicants argue claims 2–9 and 16 are allowable because they are dependent from claim 1 (P14/¶3). Claim 1 is not allowable as detailed above.
Applicants argue claim 10 includes the features of claim and is allowable for the same reason as claim 1 (P14/¶4). Claim 1 is not allowable as detailed above.
Applicants argue claims 12–15 are allowable because they are dependent from claim 10 (P14/¶3). Claim 10 is not allowable as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birkholz (WO 2018/220197 A2; see English language equivalent, US 2021/0167472 A1) discloses a battery module (10, [0092]) comprising a battery stack (400) formed by stacking a plurality of battery cells (10) respectively including electrode tabs (12i, 12ii, [0083]); and bus bar assemblies (200) located on sides of the battery stack (100, [0091]), the bus bar assemblies (200) electrically connecting the plurality of battery cells (10) to each other through the electrode tabs (12i, 12ii; [0083]), wherein the electrode tabs (12i, 12ii) are drawn out from the side of the battery stack (100, [0083]), wherein at least one of the bus bar assemblies (200, [0091]) comprises a bus bar support (210) including an insertion portion (212, [0091]); and a bus bar (220) disposed on an outer surface of the bus bar support (210, [0091]), the bus bar (220) including a bus bar hole (FIG. 5a, [0096]); wherein the bus bar support (210) is extended downward and bent towards an outside of the bus bar support (210, [0096]), and a lower side of the bus bar support (210) is positioned below the bus bar (220, [0099]), wherein the insertion portion (212) is opened downward so that the electrode tab (12i, 12ii) is inserted into the insertion portion (212) and the bus bar hole sequentially (FIG. 6B, [0103]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725